FILED
                            NOT FOR PUBLICATION                             MAY 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10087

               Plaintiff - Appellee,             D.C. No. 3:07-CR-00088-LRH

  v.
                                                 MEMORANDUM *
CARMEN DE OLIVEIRA INTEGLIA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Carmen de Oliveira Integlia appeals from her guilty-plea conviction and 18-

month sentence for mail fraud, in violation of 18 U.S.C. § 1341. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Oliveira Integlia’s counsel has filed a

brief stating there are no grounds for relief, along with a motion to withdraw as

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10087